—Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered May 14, 1992, which dismissed this petition pursuant to CPLR article 78 and the Freedom of Information Law to compel respondent to provide certain information concerning its employees, unanimously affirmed, without costs.
Since petitioner did not appeal the denial of his request for "individual” data within 30 days (Public Officers Law § 89 [4] [a]), he failed to exhaust his administrative remedy, and therefore cannot secure such information through judicial relief (Matter of Murphy v New York State Educ. Dept., 148 AD2d 160, 164-165). Concerning the request for "aggregate” data, since nothing in the Freedom of Information Law, aside from two exceptions not relevant here, "shall be construed to require any entity to prepare any records not possessed or maintained by such entity” (Public Officers Law §89 [3]), respondent is under no obligation to compile the requested data from the documents or records in its possession (Matter of Guerrier v Hernandez-Cuebas, 165 AD2d 218, lv denied 78 NY2d 853). Concur—Carro, J. P., Ellerin, Rubin and Nardelli, JJ.